

SECOND AMENDMENT TO
REVOLVING CREDIT AND TERM LOAN AGREEMENT
THIS SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as of
October 3, 2014 (this “Amendment”), is made by and among LIBERTY TAX, INC., a
Delaware corporation, formerly known as JTH HOLDING, INC., a Delaware
corporation (the “Borrower”), SUNTRUST BANK, in its capacity as administrative
agent (the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement defined below) and as issuing bank (the “Issuing Bank”) and swingline
lender (the “Swingline Lender”), the Lenders party hereto, JTH TAX, INC., a
Delaware corporation (“JTH”), LTS PROPERTIES, LLC, a Virginia limited liability
company (“Properties”), LTS SOFTWARE INC., a Virginia corporation (“Software”),
WEFILE INC., a Virginia corporation (“Wefile”), JTH FINANCIAL, LLC, a Virginia
limited liability company (“JTH Financial”), JTH PROPERTIES 1632, LLC, a
Virginia limited liability company (“1632”), SIEMPRETAX LLC, a Virginia limited
liability company, formerly known as HISPANIC TAX, LLC, a Virginia limited
liability company (“Siempretax”), JTH TAX OFFICE PROPERTIES, LLC, a Virginia
limited liability company (“JTH Office”), ACA HEALTHQUEST, LLC, a Virginia
limited liability company (“ACA Healthquest”), JTH NEW VENTURES, LLC, a Virginia
limited liability company (“JTH New Ventures”), UNIFIED PARTNERS, LLC, a
Virginia limited liability company (“Unified”), and JTH COURT PLAZA, LLC, a
Virginia limited liability company (“JTH Court Plaza,” and together with JTH,
Properties, Software, Wefile, JTH Financial, 1632, Siempretax, JTH Office, ACA
Healthquest, JTH New Ventures and Unified, collectively, the “Subsidiary Loan
Parties,” and together with the Borrower, collectively, the “Loan Parties,” and
individually, a “Loan Party”).
RECITALS:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Revolving Credit and Term Loan Agreement, dated as of April 30, 2012, as
amended by the Waiver and Amendment to Revolving Credit and Term Loan Agreement,
dated as of December 19, 2012, by and among Borrower, the other Loan Parties
party thereto, certain of the Lenders, and the Administrative Agent, as amended
by the Supplement and Joinder Agreement, dated as of December 28, 2012, by and
among Borrower, the other Loan Parties party thereto, certain of the Lenders,
and the Administrative Agent, as amended by the Waiver to Revolving Credit and
Term Loan Agreement, dated as of March 8, 2013, by and among Borrower, the other
Loan Parties party thereto, certain of the Lenders, and the Administrative
Agent, as amended by the Standstill Agreement dated as of August 6, 2013, by and
among Borrower, the other Loan Parties party thereto, certain of the Lenders,
and the Administrative Agent, as amended by the Waiver to Revolving Credit and
Term Loan Agreement dated as of August 29, 2013, by and among Borrower, the
other Loan Parties party thereto, certain of the Lenders, and the Administrative
Agent, as amended by the Supplement and Joinder Agreement, of even date herewith
(the “Supplement and Joinder”), by and among the Borrower, the other Loan
Parties, the Lenders party thereto and the Administrative Agent (as further
amended, supplemented, amended and restated or otherwise modified through the
date hereof, the “Credit Agreement”). Capitalized terms defined in the Credit
Agreement and undefined herein shall have the same defined meanings when such
terms are used in this Amendment;
WHEREAS the Borrower has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement; and
WHEREAS, the Administrative Agent and the Lenders have agreed, subject to the
terms and conditions hereinafter set forth, to amend certain provisions of the
Credit Agreement as herein provided.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
1.Incorporation of Recitals. The foregoing recitals to this Amendment are
incorporated in and made a part of this Amendment to the same extent and the
same effect as if fully set forth herein.
2.    Amendments to the Credit Agreement. The Loan Parties, the Administrative
Agent and the Lenders agree that the Credit Agreement is amended as follows:
(a)    Schedule II to the Credit Agreement is amended to read in its entirety as
set forth in Appendix A attached hereto and made a part hereof.
(b)    Section 1.1 of the Credit Agreement is amended to add the following
definitions, to appear in their appropriate alphabetical order:
“Second Amendment” shall mean the Second Amendment to Revolving Credit and Term
Loan Agreement, dated as of October 3, 2014, by and among the Borrower, the
other Loan Parties, the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” shall mean the Second Amendment Effective Date
(as such term is defined in the Second Amendment).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to a Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Obligations of such Loan Party are
incurred or the Guarantee of such Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Obligations, Guarantee or security interest
is or becomes illegal.
“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Obligations, Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
(c)    Clause (i) of the definition of “Index Rate” set forth in Section 1.1 of
the Credit Agreement is amended to read in its entirety as follows:
(i)    the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Reuters reporting
service, or such similar service as determined by the Administrative Agent, that
displays ICE Benchmark Administration (“ICE”) (or any successor thereto if ICE
is no longer making a London Interbank Offered Rate available) interest
settlement rates for deposits in U.S. Dollars, as of 11:00 A.M. (London, England
time) two (2) Business Days prior to the Index Rate Determination Date;
provided, that if no such offered rate appears on such page, the rate used for
such period will be the per annum rate of interest determined by the
Administrative Agent to be the rate at which U.S. dollar deposits for such
period, are offered to the Administrative Agent in the London Inter-Bank Market
as of 11:00 A.M. (London, England time), on the day that is two (2) Business
Days prior to the Index Rate Determination Date, divided by
(d)    The definition of “Index Rate” set forth in Section 1.1 of the Credit
Agreement is amended to add the following as the final sentence thereof:
If at any time the Index Rate is less than zero, the Index Rate shall be deemed
to be zero for purposes of this Agreement.
(e)    The definition of “LIBOR” set forth in Section 1.1 of the Credit
Agreement is amended to read in its entirety as follows:
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on that page of Reuters reporting service, or such similar service as
determined by the Administrative Agent, that displays ICE (or any successor
thereto if ICE is no longer making a London Interbank Offered Rate available)
interest settlement rates for deposits in U.S. Dollars as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which Dollar deposits in the approximate amount of the Eurodollar Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. (Richmond, Virginia time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period. If at
any time LIBOR is less than zero, LIBOR shall be deemed to be zero for purposes
of this Agreement.
(f)    The definition of “Revolving Commitment Termination Date” contained in
Section 1.1 of the Credit Agreement is amended to read in its entirety as
follows:
“Revolving Commitment Termination Date” shall mean the earliest of (i) April 30,
2019, (ii) the date on which all Revolving Commitments are terminated pursuant
to Section 2.9 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise). Notwithstanding the foregoing, with
respect to the Revolving Loans held by, and the Revolving Commitment of, U.S.
Bank National Association (“US Bank”), Revolving Commitment Termination Date
shall mean the earliest of (i) September 30, 2017 and (ii) the date, if any, on
which the Revolving Commitment of US Bank is terminated pursuant to Section 2.9.
(g)    The reference in the definition of “Swingline Commitment” set forth in
Section 1.1 of the Credit Agreement to “$10,000,000” is amended to be a
reference to $20,000,000.
(h)    The definition of “Term Loan Maturity Date” contained in Section 1.1 of
the Credit Agreement is amended to read in its entirety as follows:
“Term Loan Maturity Date” shall mean the earlier of (i) April 30, 2019, and (ii)
the date on which the principal amount of all outstanding Term Loans have been
declared or automatically have become due and payable (whether by acceleration
or otherwise).
(i)    Section 2.10(c) of the Credit Agreement is amended to read in its
entirety as follows:
(c)    The Borrower unconditionally promises to pay to the Administrative Agent
for the account of each Term Loan Lender the then unpaid principal amount of the
Term Loan of such Term Loan Lender in consecutive quarterly installments payable
on the last day of each January, April, July and October, commencing on October
31, 2014, with each such installment being in the aggregate principal amount for
all Term Loan Lenders equal to (1) during the first year after the Second
Amendment Effective Date, 1.25% of the aggregate Term Loan Commitments,
(2) during the second year after the Second Amendment Effective Date, 1.875% of
the aggregate Term Loan Commitments, (3) during the third and fourth years after
the Second Amendment Effective Date, 2.50% of the aggregate Term Loan
Commitments and (4) during the fifth year after the Second Amendment Effective
Date, 3.125% of the aggregate Term Loan Commitments; provided, that, to the
extent not previously paid, the aggregate unpaid principal balance of the Term
Loans shall be due and payable on the Term Loan Maturity Date.
(j)    Section 2.22(c) is amended to add the following as the final sentence
thereof:
Notwithstanding the foregoing or any other provision of this Agreement or the
other Loan Documents to the contrary, the Borrower, the Lenders and the
Administrative Agent agree that the principal of and interest on the Revolving
Loans held by US Bank may be repaid in full on the Revolving Commitment
Termination Date, as such term is defined with respect to US Bank, without pro
rata payment to the other Revolving Loan Lenders on such date, unless an Event
of Default shall have occurred and be continuing or US Bank is a Defaulting
Lender as of such date.
(k)    The reference in Section 2.24(a) of the Credit Agreement to
“$200,000,000” is amended to be a reference to $275,000,000.
(l)    Section 6.1 of the Credit Agreement is amended to read in its entirety as
follows:
Section 6.1.    Leverage Ratio. The Borrower will maintain (a) as of the end of
the third Fiscal Quarter of each Fiscal Year of the Borrower, a Leverage Ratio
of not greater than 4.50:1.0, and (b) as of the end of each other Fiscal Quarter
of the Borrower, a Leverage Ratio of not greater than 3.00:1.0.
(m)    Except as specifically modified by this Amendment, the terms and
provisions of the Credit Agreement are ratified and confirmed by the parties
hereto and remain in full force and effect.
(n)    Each of the Borrower, the other Loan Parties, the Administrative Agent
and each Lender agrees that, as of and after the Second Amendment Effective Date
(as hereinafter defined), each reference in the Loan Documents to the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as amended
hereby.
3.    Excluded Swap Obligations. The parties agree that, notwithstanding any
provision to the contrary contained in the Loan Documents, the Obligations, as
defined in the Loan Agreement, the Guaranteed Obligations, as defined in the
Subsidiary Guaranty Agreement, and the Secured Obligations, as defined in the
Security Agreement and the Pledge Agreement, shall not include Excluded Swap
Obligations. Each Qualified ECP Loan Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Loan Documents in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 3 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 3 or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section shall remain
in full force and effect until termination of the (a) Obligations pursuant to
the terms of the Credit Agreement, (b) the Guaranteed Obligations pursuant to
the terms of the Subsidiary Guaranty Agreement and (c) the Secured Obligations
pursuant to the terms of the Security Agreement and the Pledge Agreement,
respectively. Each Qualified ECP Loan Party intends that this Section 3
constitute, and this Section 3 shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
4.    Conditions to Effectiveness of this Amendment. This Amendment and the
amendments contained herein shall become effective on the date (the “Second
Amendment Effective Date”) when each of the conditions set forth below shall
have been fulfilled to the satisfaction of the Administrative Agent:
(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered on behalf of the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders party hereto, the Supplement
and Joinder, duly executed and delivered on behalf of the Borrower, the other
Loan Parties, the Administrative Agent and the Lenders, as well as allonges to
the Revolving Credit Notes or amended and restated Revolving Credit Notes and/or
new Revolving Credit Note and/or new Term Note, in each case, as required by the
Supplement and Joinder, and an amended and restated Swingline Note, duly
executed and delivered on behalf of the Borrower, and in the face amount of the
Swingline Commitment, as increased hereby (all of the foregoing, collectively,
the “Modification Documents”).
(b)    No event shall have occurred and be continuing that constitutes an Event
of Default, or that would constitute an Event of Default but for the requirement
that notice be given or that a period of time elapse, or both.
(c)    All representations and warranties of the Borrower contained in the
Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects (or, if qualified by materiality, in all respects) at the
Second Amendment Effective Date as if made on and as of such Second Amendment
Effective Date, except that (a) any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents and (b) each other representation or
warranty expressly stated to be made as of the Closing Date shall not be deemed
to have been repeated as of any date other than the Closing Date.
(d)    The Borrower shall have delivered to the Administrative Agent
(1) certified copies of evidence of all corporate and company actions taken by
the Borrower and the other Loan Parties to authorize the execution and delivery
of this Amendment and the other Modification Documents, (2) certified copies of
any amendments to the articles or certificate of incorporation, formation or
organization, bylaws, partnership certificate or operating agreement of the
Borrower and each other Loan Party since the date of the Credit Agreement or, as
applicable, the joinder of a Loan Party to the Loan Documents, (3) a certificate
of incumbency for the officers or other authorized agents, members or partners
of the Borrower and each other Loan Party executing this Amendment, the other
Modification Documents and the other Loan Documents related hereto and (4) such
additional supporting documents as the Administrative Agent or counsel for the
Administrative Agent reasonably may request.
(e)    The Administrative Agent (or its counsel) shall have received a favorable
written opinion of counsel to the Loan Parties, addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, this Amendment, the other Modification Documents and the other
documents required hereby and the transactions contemplated herein and therein
as the Administrative Agent shall reasonably request.
(f)    The Administrative Agent (or its counsel) shall have received the results
of a search of the Uniform Commercial Code filings (or equivalent filings) made
with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such Persons, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted by Section 7.2 of
the Credit Agreement or have been or will be contemporaneously released or
terminated.
(g)    All documents delivered pursuant to this Amendment and the other
Modification Documents must be of form and substance satisfactory to the
Administrative Agent and its counsel, and all legal matters incident to this
Amendment and the other Modification Documents must be satisfactory to the
Administrative Agent’s counsel.
(h)    Payment by the Borrower in immediately available funds of the fees agreed
to in the fee letter entered into in connection with the Additional Commitment
Amount and the fees and expenses required to be paid by Section 11 of this
Amendment.
(i)    Satisfaction of the conditions precedent to effectiveness of the
Supplement and Joinder, in accordance with the terms and conditions set forth
therein.
5.    Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrower and each other Loan Party acknowledges and agrees that this Amendment
and the other Modification Documents only amend the terms of the Credit
Agreement and the other Loan Documents and does not constitute a novation, and
each of the Borrower and each other Loan Party ratifies and confirms the terms
and provisions of, and its obligations under, the Credit Agreement and the other
Loan Documents in all respects. Each of the Borrower and each other Loan Party
acknowledges and agrees that each reference in the Loan Documents to any
particular Loan Document shall be deemed to be a reference to such Loan Document
as amended by this Amendment and the other Modification Documents. To the extent
of a conflict between the terms of any Loan Document and the terms of this
Amendment, the terms of this Amendment shall control.
6.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent and their respective successors and assigns.
7.    No Further Amendments. Nothing in this Amendment, the other Modification
Documents or any prior amendment to the Loan Documents shall require the
Administrative Agent or any Lender to grant any further amendments to the terms
of the Loan Documents. Each of the Borrower and each other Loan Party
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.
8.    Representations and Warranties. Each of the Borrower and each other Loan
Party represents and warrants that this Amendment and the other Modification
Documents have been duly authorized, executed and delivered by it in accordance
with resolutions adopted by its board of directors or comparable managing body.
All other representations and warranties made by the Borrower and each other
Loan Party in the Loan Documents are incorporated by reference in this Amendment
and the other Modification Documents and are deemed to have been repeated as of
the date of this Amendment with the same force and effect as if set forth in
this Amendment, except that (a) any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents and (b) each other representation or
warranty expressly stated to be made as of the Closing Date shall not be deemed
to have been repeated as of any date other than the Closing Date. Each of the
Borrower and each other Loan Party represents and warrants to the Administrative
Agent, the Lenders and the Issuing Bank that, after giving effect to the terms
of this Amendment and the other Modification Documents, no Default has occurred
and been continuing.
9.    No Implied Waivers. Each of the Borrower and each other Loan Party
acknowledges and agrees that the amendments contained herein and the other
Modification Documents shall not constitute a waiver, express or implied, of any
Default, Event of Default, covenant, term or provision of the Credit Agreement
or any of the other Loan Documents, nor shall they create any obligation,
express or implied, on the part of the Administrative Agent or any other Lender
to waive, or to consent to any amendment of, any existing or future Default,
Event of Default or violation of any covenant, term or provision of the Credit
Agreement or any of the other Loan Documents. The Administrative Agent and the
Lenders shall be entitled to require strict compliance by the Borrower and the
other Loan Parties with the Credit Agreement and each of the other Loan
Documents, and nothing herein shall be deemed to establish a course of action or
a course of dealing with respect to requests by the Borrower or any other Loan
Party for waivers or amendments of any Default, Event of Default, covenant, term
or provision of the Credit Agreement or any of the other Loan Documents.
10.    Confirmation of Lien. Each of the Borrower and each other Loan Party
hereby acknowledges and agrees that the Collateral is and shall remain in all
respects subject to the lien, charge and encumbrance of the Credit Agreement and
the other Loan Documents and nothing herein contained, and nothing done pursuant
hereto, shall adversely affect or be construed to adversely affect the lien,
charge or encumbrance of, or conveyance effected by the Loans or the priority
thereof over other liens, charges, encumbrances or conveyances.
11.    Ratification. The terms of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are ratified and affirmed by
the Borrower and each other Loan Party.
12.    Fees and Expenses. The Borrower agrees to pay all out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the preparation and administration of this
Amendment and the other Modification Documents.
13.    Severability. Any provision of this Amendment held to be illegal, invalid
or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
14.    Governing Law. This Amendment shall be construed in accordance with and
be governed by the law (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia. THIS AMENDMENT WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
15.    Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. It shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on more than one counterpart.
16.    Documentation Agent. BMO Harris Financing, Inc., shall have the title
“Documentation Agent,” subject to the provisions of Section 9.10 of the Credit
Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized representatives all as of the day
and year first above written.
BORROWER:
LIBERTY TAX, INC., a Delaware corporation, formerly known as JTH HOLDING, INC.,
a Delaware corporation
By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




SUBSIDIARY LOAN PARTIES:
JTH TAX, INC., a Delaware corporation
By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer


LTS PROPERTIES, LLC, a Virginia limited liability company


By:    JTH TAX, INC., its Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




LTS SOFTWARE INC., a Virginia corporation


By:    /s/ Kathleen Curry
Name:    Kathleen Curry
Title:    President




WEFILE INC., a Virginia corporation


By:    /s/ Kathleen Curry
Name:    Kathleen Curry
Title:    President




JTH FINANCIAL, LLC, a Virginia limited liability company


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




JTH PROPERTIES 1632, LLC, a Virginia limited liability company


By:    JTH FINANCIAL, LLC, a Virginia limited liability company, Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




SIEMPRETAX LLC, a Virginia limited liability company, formerly known as HISPANIC
TAX, LLC, a Virginia limited liability company


By:    LIBERTY TAX, INC., a Delaware corporation, Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




JTH TAX OFFICE PROPERTIES, LLC, a Virginia limited liability company


By:    LIBERTY TAX, INC., a Delaware corporation, Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer


ACA HEALTHQUEST, LLC, a Virginia limited liability company


By:    LIBERTY TAX, INC., a Delaware corporation, Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




JTH NEW VENTURES, LLC, a Virginia limited liability company


By:    JTH FINANCIAL, LLC, a Virginia limited liability company, Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




UNIFIED PARTNERS, LLC, a Virginia limited liability company


By:    ACA HEALTHQUEST, LLC, a Virginia limited liability company, Manager


By:    LIBERTY TAX, INC., a Delaware corporation, Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer




[SIGNATURES CONTINUE ON FOLLOWING PAGES]
JTH COURT PLAZA, LLC, a Virginia limited liability company


By:    JTH TAX, INC., its Manager


By:    /s/ Kathleen E. Donovan
Name:    Kathleen E. Donovan
Title:    Chief Financial Officer


[SIGNATURES CONTINUE ON FOLLOWING PAGES]




ADMINISTRATIVE AGENT:

SUNTRUST BANK
as Administrative Agent, as Issuing Bank and as Swingline Lender
By:    /s/ David Bennett
Name:    David Bennett
Title:    Director




[SIGNATURES CONTINUE ON FOLLOWING PAGES]
LENDERS:

SUNTRUST BANK, as Lender
By:    /s/ David Bennett
Name:    David Bennett
Title:    Director


[SIGNATURES CONTINUE ON FOLLOWING PAGES]
CITIZENS BANK OF PENNSYLVANIA, as Lender
By:    /s/ Tracy Van Riper
Name:    Tracy Van Riper
Title:    Senior Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]
BANK OF AMERICA, N.A., as Lender
By:    /s/ Peter Strauss
Name:    Peter Strauss
Title:    Senior Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]
BRANCH BANKING AND TRUST COMPANY, as Lender
By:    /s/ Jack M. Frost
Name:    Jack M. Frost
Title:    Senior Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]


FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender
By:    /s/ K.A. Sherman
Name:    K.A. Sherman
Title:    Senior Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]
BMO HARRIS FINANCING, INC., as Lender
By:    /s/ Christina M. Boyle
Name:    Christina M. Boyle
Title:    Director






[SIGNATURES CONTINUE ON FOLLOWING PAGES]


FIFTH THIRD BANK, as Lender
By:    /s/ Robert Weaver
Name:    Robert Weaver
Title:    Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGES]


SYNOVUS BANK, as Lender
By:    /s/ Aaron Hill
Name:    Aaron Hill
Title:    Corporate Banker




[SIGNATURES CONTINUE ON FOLLOWING PAGES]


U.S. BANK NATIONAL ASSOCIATION, as Lender
By:    /s/ Michael Gloviak
Name:    Michael Gloviak
Title:    Assistant Vice President


APPENDIX A


Schedule II
COMMITMENT AMOUNTS




Lender
Revolving Commitment Amount
Term Loan Commitment Amount
Commitment
SunTrust Bank
$40,552,325.58
$4,447,674.42
$45,000,000
Citizens Bank of Pennsylvania
$31,540,697.67
$3,459,302.33
$35,000,000
Bank of America, N.A.
$25,232,558.14
$2,767,441.86
$28,000,000
BMO Harris Financing, Inc.
$22,529,069.77
$2,470,930.23
$25,000,000
Fifth Third Bank
$22,529,069.77
$2,470,930.23
$25,000,000
Branch Banking and Trust Company
$19,825,581.40
$2,174,418.60
$22,000,000
First Tennessee Bank National Association
$18,023,255.81
$1,976,744.19
$20,000,000
Synovus Bank
$13,517,441.86
$1,482,558.14
$15,000,000
U.S. Bank National Association
$10,000,000
$0
$10,000,000
Total
$203,750,000
$21,250,000
$225,000,000












1